Citation Nr: 0332711	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  97-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
February 1967 to December 1973.  This case comes before the 
Board of Veterans' Appeals (the Board) on appeal from an 
October 1996 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that, in part, implemented an August 1996 Board 
decision that granted entitlement to service connection for 
pseudofolliculitis barbae (PFB).  The RO assigned a zero 
percent (noncompensable) rating and an effective date in 
August 1981.

The appellant has appealed the initial noncompensable rating 
that was assigned to his skin disability when service 
connection was granted.  The appellant is, in effect, asking 
for an increased rating effective as early as August 3, 1981.  
This effectively allows the Board to consider entire time 
period in question, from the original grant of service 
connection in August 1981 to the present.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In a VA Form 9 dated in September 1997, the appellant 
submitted a request for a Travel Board hearing.  
Subsequently, in a VA Form 21-4138 submitted in June 1999, 
the appellant stated that he did not want a Travel Board 
hearing.  Under these circumstances, the Board considers the 
request for a hearing to be withdrawn by the appellant.  See 
38 C.F.R. § 20.704(d).  The case is therefore ready for 
appellate review.

Service connection for skin rash has been denied in rating 
decisions in July 1994 and October 1996.  The Board notes 
that the report of the November 1996 VA skin examination 
contains the statement that the veteran recalled getting a 
skin rash in Vietnam, which had "come and gone" since then, 
and that anxiety would cause a flare-up of the skin rash.  
The inferred issue of entitlement to service connection for 
skin rashes, including secondary service connection due to 
aggravation by the service-connected psychiatric disability, 
is referred to the RO for appropriate action.


REMAND

The Board notes that the appellant has not been given notice 
of the pertinent provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 or of final rule published at 66 Fed. Reg. 
45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has clarified the scope of the duty to 
assist provisions contained in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In particular, the Court has found that the 
provisions of 38 U.S.C.A. § 5103(a) must be fulfilled 
satisfactorily before a case is ready for Board review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant last underwent a VA skin examination in July 
1999.  During the pendency of this appeal, the criteria for 
evaluating skin disabilities were revised.  See 67 Fed. Reg. 
49590 (July 31, 2002).  While the March 1997 SOC referenced 
the criteria in effect before that date, the appellant has 
not been given notice of the changes since then and the RO 
has not adjudicated the appellant's claim pursuant to the 
most recent revised criteria.  In the Board's opinion, the 
appellant could be prejudiced as a result of the Board 
deciding the claim under the new criteria before the RO has 
done so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should schedule the appellant 
for a VA dermatology examination to 
determine the extent and severity of the 
service-connected PFB disability.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
conjunction with the examination.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim for an 
initial compensable evaluation for his 
PFB disability.  That rating should 
reflect consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999) and all 
applicable rating criteria and Diagnostic 
Codes.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


